Mr. President, it is a particular pleasure for me to extend to you ray congratulations on your election to the Presidency of the fortieth session of the General Assembly. Your long and distinguished record of service for your country - a Mediterranean country - in the United Nations has been justly rewarded on the occasion of this special anniversary.
Perhaps one of the most significant aspects of these fortieth anniversary celebrations concerns the evaluation of how much the United Nations has contributed to the substitution of the principle of sovereign equality and mutual respect among States for the law of the jungle which erstwhile had prevailed, culminating in the horror of two World Wars.
Unfortunately, a number of misgivings must accompany this evaluation. Among the more positive factors, however, is undoubtedly the role which the world Organization has encouraged even small and island developing States to play in the conduct of international relations.
Malta is one of these small States which has derived significant benefits from its participation in the United Nations. Our fledgling parliamentary democracy, striving to establish a solid internal balance between individual freedom and collective compassion in the framework of a mixed economy and pursuing in its foreign relations a status of neutrality based on the principles of non-alignment has found in the United Nations both the understanding as well as the support which have enabled it to persevere in its chosen path even in moments of difficulty and opposition.
We have also found that, in spite of the constraints imposed by our limited resources, we have been able to contribute directly to the work and objectives of the United Nations.
Soon after we joined the Organization, we started playing a prominent role in the law of the sea negotiations. Over the past 15 years we have served on most of the major organs of the system, namely, the Governing Council of the United Nations Development Program (UNDP);  the Council of the International Maritime Organization (IMO); the Economic and Social Council the Governing Body of the International Labor Organization (ILO); the Executive Council of the Food and Agriculture Organization of the United Nations (FAO); the Industrial Development Board of the United Nations Industrial Development Organization (UNIDO), together with our current membership on the Executive Board of the World Health Organization (WHO) and the Governing Council of the United Nations Environment Program (UNEP).
We have also had the privilege of serving twice as Vice-President of the United Nations General Assembly, in 1970 and again this year. Our role as Rapporteur of the Committee on the Exercise of the Inalienable Rights of the Palestinian People since its inception in 1975 has, we believe, provided a valuable contribution to the search for a just and lasting solution of the Middle East question. We are keen on continuing to play this role.
By far our most challenging and rewarding experience in the United Nations has certainly been the opportunity we had in 1983 and in 1984 to serve a term as a non-permanent member of the Security Council. This membership permitted us to project with greater clarity and purpose our wholehearted commitment to the methods of peace in the relations among States.
The United Nations forum has therefore enabled us, and others like us, to underline the point that the pursuit of an independent foreign policy is as much a vital and indispensable element of sovereignty for a small State as it is for larger and mightier States. At the same time however - and this has been brought out in a recent Commonwealth study on the subject - small States face the challenge of a particular vulnerability which often exposes many of their foreign policy decisions and actions to intensive scrutiny and unjustified suspicion by larger States.
Malta has had to face this reality ever since, in 1971, under a socialist administration, it started taking those policy decisions in the political, economic, social and other fields which were called for in the pursuit of its sovereignty and national development. We have had to deal not only with openly expressed disapproval but even with outright hostility in respect of such actions as the internal reforms of our health, education and social welfare systems, and our foreign policy openings towards new countries in our region and beyond. The essential objectives in pursuit of which these foreign policy actions were taken, namely our desire to transform Malta into a neutral and non-aligned State in the Mediterranean, acting as a focal point for regional peace, stability and co-operation, were deliberately misinterpreted and distorted.
Fourteen years ago many eyebrows were raised when the newly elected socialist Government of Malta took the first, and most legitimate step, in assertion of an independent foreign policy by opening relations with the People's Republic of China. It took many years for this step to be recognized for what it really was: an extension of Malta's range of partners and by no means a replacement of one set of partners by another.
During these years the invaluable assistance of the Chinese people to Malta, in major infrastructural projects, in the setting up of joint industrial ventures, and in technical assistance, has in itself reflected the positive and progressive nature of this partnership. At the same time China's interest in and support of Malta's efforts to transform the Mediterranean into a zone of peace has been of such a nature as to confirm the important contribution which such partnerships can make towards regional and international stability and co-operation.
Far from justifying any initial misgivings, Malta's political opening towards China has therefore translated itself into friendship between peoples, allowing direct contact as a model partnership for mutual economic co-operation and for regional stability, which it is our objective to apply in our future relationships with other States.
Malta faced a similar experience in the process of establishing relations with the Soviet Union and other countries of Eastern Europe. Deeply embedded misconceptions about the range of policy options permissible to small States for a long time swayed opinion in Western Europe that Malta's opening to the East was an outright replacement, and not simply a legitimate extension, of existing partnerships. The incongruity of not permitting a small island State to adopt the same range of options as other, and larger. States, was hardly ever acknowledged. The Western press, which a few years ago made such a fuss about the opening of a Soviet Embassy in Malta, never for a moment stopped to reflect that a United States Embassy had already been in Malta for many years and that close diplomatic co-operation with the Soviet Union was a fact of life in all Western European States.
How much this was also the case for Malta can today be gaged from the mutually beneficial economic co-operation which has resulted, not without hard work, from our relations with the Soviet Union. This includes the use of our
Merchant Navy servicing facilities and the signing of a trade agreement, the cent re-piece of which, the order for the construction of eight timber carriers in Malta, is the envy of shipyards throughout our region.
The same objectives which have prompted us to seek the openings with China and with the Soviet Union continue to inspire us to develop our economic co-operation with the United States of America. Malta considers that one of the best guarantees which can be given of the positive contribution which its status of neutrality makes towards Mediterranean stability lies in the genuine interest with which it pursues its economic relationships with the major Powers. We remain deeply conscious of the fact that, while each individual relationship must also be a function of the specific economic interests and potential of our respective partners, the common political element which binds them all together is the endeavor to consolidate our status of neutrality as a factor of stability in our immediate neighborhood.
Perhaps most reflective of the irrational prejudice which inspires attitudes towards the action of small States are certain reactions and interpretations concerning our relations with our close neighbor Libya. An active partnership with its closest neighbors is an indispensable factor in the security and well-being of any peace-loving State, more especially so, in the case of a State which, like Malta, has placed primary importance on a policy of neutrality and openness to all.
Libya has traditionally been Malta's most rewarding trading partner in the developing world. Thanks to our policy of close co-operation with Libya, this partnership has expanded into many other sectors, with resultant benefits to Malta's economic development, especially at a time of unemployment and economic disarray in many industrialized countries, which could not but have their negative effects also on us. At the same time there has been abundant evidence available to show that no side in this partnership had any illusions at any time about the maintenance of Malta's sovereignty and independence of action.
This emerged most clearly in connection with the differences which arose between the two sides on the division of the continental shelf. Both sides acted energetically to safeguard what they perceived as their legitimate interests in the matter, without any assistance from any third party Malta maintained its position and eventually the matter was referred to the International Court of Justice which, earlier this year, proposed a solution which now offers a good basis for a negotiated settlement. The necessary stability and predictability are therefore now assured for interested corporations to enter into mutually beneficial arrangements with the Maltese Government for the exploration and exploitation of petroleum resources in our sea-bed.
Malta's jealous guardianship of its sovereignty and independence of action, also called for, during the 1970s and early 1980s, a revision of existing relations with many traditional partners in Western Europe. Here again the entrenched prejudice against the freedom of choice available to small States distorted the perception of the nature of the measures which we were undertaking and thus retarded the achievement of the objectives which we were seeking.
I have had occasion to speak in this Assembly about the various problems we faced at one time or another with many of our long-standing partners, including Britain, the European Economic Community, Italy and Japan. I am gratified to have to put on record today that many of these difficulties are now behind us and that our determined effort to establish open, fair and mutually beneficial relations with as wide a range of partners as possible is also prevailing in this regard.
For some years Malta's relations with Britain were soured by the fact that our ex-colonial ruler refused to assume what we considered to be its responsibilities in clearing our waters of bombs and wrecks left there as a result of its earlier presence in Malta. This year, however, a settlement of this outstanding problem was reached. In a five-month operation between April and August personnel from the British Royal Navy worked together with Maltese divers to remove over 40 major pieces of ordnance and various wrecks from the sea-bed in our Grand Harbor in order to permit the fullest use of the grain-loading and other infrastructural facilities we have recently built there. What was a limited problem in a broad sense but a serious obstacle in terms of our economic development has, therefore, now been satisfactorily resolved, thereby opening the way for us to resume mutually beneficial relations not only with Britain itself but also with other parts of the English-speaking world.
Malta's relations with Italy are largely a function of the geographical proximity of our two countries and our long historical and cultural association. While Italy was one of the first countries to recognize and express support for Malta's status of neutrality, there came a time when we considered that these formal expressions of support were not finding application in practice. A huge and mounting trade imbalance between us and Italy, to our disadvantage, could not, if unredressed, form the basis of a mutually satisfying partnership. A new basis for agreement has now been reached. Italy has as a first step taken a commitment to find ways of offering us assistance in our infrastructural development, mainly in our water supply system and our road network, and this should help in re-establishing the close ties of co-operation our two countries previously enjoyed.
Indeed in this very hall only a few days ago the Italian Foreign Minister, Mr. Andreotti, acknowledged this positive development in the relationship between our two countries when stating that Italy intends "to develop these relations with full respect for the Maltese Government's position of neutrality and non-alignment, which-Italy considers as a very positive element" (A/40/PV.8, p. 49). We welcome this statement in the justifiable expectation that it will find an expeditious and comprehensive implementation.
With the European Economic Community as a whole Malta's relations over the past 15 years have been uneven. It took years of tough negotiations for us to persuade the European Economic Community, in 1976, to revise and enlarge a restricted and lop-sided association agreement which it had foisted upon us in 1970 at a time when it was still taken for granted that Malta lay unquestioningly within Western Europe's sphere of influence.
When the first Financial Protocol between Malta and the European Economic Community expired in 1983 it took another long and difficult process of negotiation to persuade the Community to come up with a new offer responding to Malta's particular situation as a small and neutral State in the Mediterranean. This has now been achieved, and the Community's recently announced financial offer lays a good foundation for discussions to proceed on the forging of a special relationship between Malta and the European Economic Community under which co-operation in trade, investment and the flow of technology will be ensured.
We welcome this development also because it appears to form s. part of the European Economic Community's new commitment to adopt a more responsive attitude towards the need to establish equitable relationships with Mediterranean developing countries. At their meeting in Malta last September the Foreign Ministers of the non-aligned Mediterranean countries underlined this need while stressing their determination to play their own part in developing programs of co-operation with the European Economic Community.
Malta considers that there is a tremendous potential still to be explored in that direction. This includes not only the closer economic and commercial links between aligned and non-aligned countries in the Mediterranean but also the links between the European Economic Community and countries in other regions which can be encouraged through closer co-operation at the Mediterranean level.
It is significant, at this point, to note the contrast between the slow manner in which industrialized countries usually respond to the needs of developing countries with the much more readily forthcoming attitude displayed by resource-endowed developing countries which are themselves in a position to provide assistance, in this context, Malta wishes to express its deep appreciation to the oil-producing countries of the Gulf, particularly Saudi Arabia and Kuwait, for the promptness, understanding and generosity which have characterized and still characterize their relations with us.
In other instances progress is only the result of slow and patient effort. This has been the case in connection with our commercial relations with Japan, where after years of deadlock a Maltese private and official delegation has just concluded a visit to Tokyo for discussions on ways and means in which the large trade imbalance we have with that country could be compensated through a program of economic and other co-operation between our two countries.
Similarly, with the Vatican, following a difficult period, this year has marked a significant improvement. In April an agreement was finalized whereby the Catholic Church in Malta consented to the implementation over a period of three years of the objective of free secondary education for all. This is the prelude to the conclusion of a comprehensive concordat which will place relations between Church and State in Malta on a sound and clear footing.
In this as in other instances, the prejudice that inspires attitudes towards the actions of small States has been painfully apparent. While the international press-had a lot to say, much of it a distortion of facts and involving confusion between distinct aspects of internal and foreign policies, when Church and State in Malta were not yet in agreement over the issues of free secondary education for all, little if any publicity has been given since to the fact that all difficulties have now been amicably settled. It is only through such a forum as that provided by the United Nations that we can make our voice heard in explanation of the legitimacy and success of the actions we have undertaken.
I should now like to turn to another aspect of the United Nations role over the past 40 years which is of particular relevance to small States like Malta. This concerns what could be termed the habit of collective responsibility on issues of international concern which the Organization has helped to foster over the years.
The pursuit of this objective has not been easy. Concurrent with the emergence of the United Nations in the second half of the 1940s there also emerged the reality of a bi-polarized world dependent upon the interests and dictates of the two super-Powers and the military alliances they established. Over the past 40 years the habits of multilateralism have, therefore, had to contend with the imperatives of super-Power hegemony. A breathing space was offered in the years of detente in the sixties and early seventies which permitted the consolidation of various multilateral processes within the United Nations itself, especially the emergence of groupings like the Group of 77 and the Non-Aligned Movement, as well as the first attempts towards regional co-operation for peace and stability.
The recent resurgence of super-power competition has not succeeded in eroding the earlier developments. These still permit even a small State like Malta to take up its legitimate role in the collective responsibility for security and co-operation.
It is evident that we have taken the most energetic action in this context directly in our own region of Europe and the Mediterranean. The Conference on Security and Co-operation in Europe, which opened in Helsinki in 1973, provided us with an excellent opportunity to work with our neutral and non-aligned partners in Europe in the search for security and co-operation on our continent. In collaboration with the neutral and non-aligned States of Europe we have not only played an increasing role in the process of European security-building; we have also succeeded in entrenching the principle that there can be no peace and co-operation on the European mainland in the absence of peace and co-operation in the Mediterranean.
We are now seeking to give this principle a concrete application, on the one hand, through an effective confidence and security-building measures regime for the Mediterranean to be agreed on in the contest of the ongoing Stockholm Conference on Disarmament in Europe and, on the other hand, Malta has also taken a leading role in galvanizing the leading non-aligned countries of the Mediterranean to formulate their own program of action for peace in their own region. The first major step in this program was the appeal launched at the Mediterranean Non-Aligned Meeting of Foreign Ministers last year, urging aligned States of the region to ensure that foreign military facilities on their territories not be permitted to be used against the interests of non-aligned States.
Slowly but steadily, Malta is therefore participating in a process that will eventually lead to a fruitful partnership of actions and initiatives between the neutral and non-aligned States of Europe, on the one hand, and of the Mediterranean, on the other, in transforming their region into a zone of peace and co-operation.
The General Assembly has in recent years contributed towards this process through the adoption of consensus resolutions on the Mediterranean where the objectives for Mediterranean co-operation are clearly spelled out. We hope that this Assembly will again this year act in support of our regional initiatives for peace.
Problems are undoubtedly not in short supply which test and challenge the determination of States to work towards stability and co-operation in their respective regions. In the Mediterranean itself the problems of Cyprus and of the Middle East pose the most formidable challenges to our collective endeavors.
Malta looks upon the problem of Cyprus with particular concern because of the bonds of friendship and sympathy which geographical proximity and various national similarities instill in our two peoples. We are conscious of the deep commitment of the united Nations Secretary-General personally to work out a solution to the problem, we offer him our fullest co-operation and support. Invariably, a resolution of the Cyprus problem must deal with three related aspects: the withdrawal of foreign troops from the island; the maintenance of its unity, sovereignty, territorial integrity and non-aligned status; and the conclusion of arrangements which meet the security and economic concerns of both communities on the island.
In the Middle East, Malta has repeatedly spelled out what it considers to be the essential issues and the methods by which they are to be resolved. We support the right of the Palestinian people under the sole leadership of the Palestine Liberation Organization (PLO) to a homeland of their own. We call for Israel's withdrawal from all territories occupied after the June 1967 war. We plead that the process of national reconciliation in Lebanon be allowed to unfold through peaceful methods, we urge that all States in the region be permitted to live in peace within secure and internationally recognized boundaries.
For these objectives to be achieved we urge Israel to abandon its ill-fated dependence on the use of force and we call upon all interested parties to engage in a process of consultation and negotiation eventually culminating in a peace conference, as envisaged in General Assembly resolution 38/58 C. In this context we support the initiative launched last February by King Hussein and Chairman Arafat as providing a good basis for progress. We welcome the expressions of support which have recently emerged from various quarters in support of this initiative.
We also reiterate the call for Western European States to play a more direct and energetic role in the search for a Middle East settlement. It will be recalled that the United Nations seminar on Palestine, which was held in Malta in April 1982, clearly identified the role that Western European States can and should play in the Middle East question. Action in this direction has so far been sporadic and half-hearted. The time is long overdue for more effective initiatives to be undertaken. Arab-Israeli confrontation cannot go on forever. Like the history of intra-European confrontation, now settled for 40 years, the Arab-Israeli confrontation calls for greater understanding.
At this point I have to refer to last week's bombing by Israel of the Palestinian camp near Tunis. By undertaking this extremely misguided action, which Malta has already joined in unequivocally condemning, Israel has deliberately sought to do irremediable harm to the nascent peace process in the Middle East. Israel's action has also injected into the Mediterranean a new factor of tension and instability which, as we have seen over the past few days, must inevitably have very serious and dangerous repercussions.
No Mediterranean State, be it a member of an armed alliance, or neutral or non-aligned, can tolerate for one single moment the assumption by another regional State of a self-imposed policing role in the region. We will forcefully resist this development and we will take all necessary measures, in consultation with our neighbors, to avoid its recurrence.
Outside the Mediterranean the issues that call for urgent and effective collective action for peace are many and complex. In southern Africa the long awaited crisis brought about by the injustices of apartheid is fast approaching. The call for forceful sanctions against the white minority regime of south Africa is no longer debatable in principle;. The question is only on the precise nature of the sanctions to be undertaken and on the measures to be devised to provide assistance to those States which will bear the brunt of the effort on sanctions. Malta extends its full support to these efforts.
In the war between Iran and Iraq, the tragedy and suffering coming in the wake of this lingering conflict have not yet prevailed upon the contestants to find a peaceful resolution of their differences, we can only lend support to all efforts directed towards both contestants while at the same time seeking to avoid the introduction of extraneous elements and new factors of tension into this conflict.
In Afghanistan and Kampuchea the presence of foreign military forces continues to call for our strong expression of concern and condemnation. We sincerely hope that the regional initiatives for a resolution of these two problems will be given the opportunity to prevail. In Central America, as it did during its membership on the Security Council Malta continues to support the Contadora initiative as providing the only solid basis for a lasting resolution of the complex problems of the region.
Each year the Maltese delegation in this Assembly regularly gives expression to its hope for the launching of a process of reunification in Korea. This year perhaps more than in previous years, we have reason to believe that the prospects for an eventual solution are encouraging. The developments which have taken place over the last months on humanitarian matters are indeed very limited, but they constitute a first step, which is always the most difficult. We urge that this first step be consolidated through other initiatives in the near future so that an irreversible cumulative process for reconciliation can be established. We are ready to offer all possible assistance in this regard.
In our consideration of the successes and failures of our world Organization over the last four decades, two broad sets of issues assume particular relevance: those related to disarmament and those related to economic and social development.
Disarmament has been extensively debated in these halls, unfortunately with little noticeable effect. The world is undeniably a more dangerous place today than it was 40 years ago. The United Nations has played its role over the past 40 years to ensure the avoidance of a new global conflict of catastrophic proportions.
However, we feel that future generations are entitled to inherit something better than a world daily dangling over the precipice of nuclear extinction.
Existing efforts towards disarmament must therefore be supplemented by new and more energetic initiatives. At the non-aligned Foreign Ministers meeting held in Luanda last month, Malta supported the idea of a contact group of non-aligned leaders to initiative a process of consultations with nuclear Powers on disarmament questions. He hope that this Assembly will endorse and lend support to this idea.
An element of particular disappointment and dismay at this fortieth anniversary celebration relates to the continuing failure by the international community to bring about the much needed reform in international economic relations. Fundamental inequities and injustices prevail which today find manifestation in the intolerable debt burden of many developing countries, in chronic unemployment world wide, and in continuing poverty, malnutrition, ill-health, misery, poor education and lack of basic services among the vast majority of mankind.
Those instances of collective endeavor where a sense of global partnership prevails - such as in the case of drought-stricken Africa, or earthquake-stricken Mexico - constitute only the fitful and rare instances pointing to a potential which lies essentially untapped. What is needed are more effective mechanisms to promote a genuine and permanent global partnership for development whether at regional level or the level of other groupings - for example, the Commonwealth. This partnership must be able to take account of both the structural problems of industrialized economies, where unemployment has become endemic, and the basic needs of developing societies, where the very structures for economic progress are yet to be put in place. The mechanisms governing the global flow of finance, trade and technology must therefore be such as to deal effectively and simultaneously with the ills of recession as much as with the plight of poverty.
It is in this context that the United Nations system, with its global membership and its terms of reference which cover the whole spectrum of human activities, has a tremendous role to play - a role related both to the creation of awareness and to the provision of structures for effective co-operation.
A renewed dedication by the United Nations to this endeavor would perhaps constitute the most appropriate manner of celebrating this fortieth anniversary.